NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             ERIC EMANUEL TAYLOR,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-2432
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-00837-MCW, Judge Mary Ellen
Coster Williams.
                 ______________________

              Decided: November 9, 2016
               ______________________

   ERIC EMANUEL TAYLOR, Portsmouth, VA, pro se.

    DAVID MICHAEL KERR, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
DEBORAH A. BYNUM.
                ______________________

   Before NEWMAN, BRYSON, and MOORE, Circuit Judges.
2                                             TAYLOR   v. US



PER CURIAM.
    Eric Emanuel Taylor appeals a final decision of the
Court of Federal Claims dismissing his complaint seeking
damages from the United States based on alleged viola-
tions of the Fifth Amendment double jeopardy clause and
section 4 of the Fourteenth Amendment, as well as unjust
conviction and imprisonment. We affirm.
                             I
    In 2006, a grand jury in the Circuit Court of Ports-
mouth, Virginia, returned an indictment charging Mr.
Taylor with malicious wounding, a class three felony
under Va. Code § 18.2-51. Later that year, the circuit
court found him guilty of unlawful wounding, a class six
felony under the same provision. The court sentenced
him to five years’ incarceration.
    Ten years later, Mr. Taylor filed an action in the
Court of Federal Claims asserting claims arising from his
conviction.   He alleged (1) a violation of the Fifth
Amendment’s double jeopardy clause because he was
convicted of a lesser offense based on the indictment and
evidence supporting the greater offense, (2) an entitle-
ment to a pension based on section 4 of the Fourteenth
Amendment for the “right[] to insurrection and rebel
against any United States citizen’s entitlement of double
jeopardy clause protection,” and (3) a claim for damages
under 42 U.S.C. § 1983 based on a violation of the Fifth
Amendment’s double jeopardy clause. Also included in
his pleading were mentions of unjust conviction and
imprisonment and pain and suffering. Mr. Taylor sought
damages in the amount of a “zillion dollars.”
    In a final decision issued on August 1, 2016, the trial
court dismissed Mr. Taylor’s complaint. Based on the
limited authority granted to the court under the Tucker
Act, 28 U.S.C. § 1491, the court concluded that it had no
jurisdiction over Mr. Taylor’s constitutional claims be-
TAYLOR   v. US                                             3



cause neither the double jeopardy clause nor section 4 of
the Fourteenth Amendment is a “money-mandating”
provision, citing United States v. Mitchell, 463 U.S. 206,
216-17 (1983) (“[T]he claimant must demonstrate that the
source of substantive law he relies upon can fairly be
interpreted as mandating compensation by the Federal
Government for the damages sustained.”) (internal quota-
tion marks omitted). The court also determined that
claims of pain and suffering “sound[] in tort” and there-
fore are excluded from the scope of the Tucker Act. 28
U.S.C. § 1491(a)(1). The court next decided that it had no
jurisdiction over any claim arising under 42 U.S.C.
§ 1983. As for a possible claim of unjust conviction and
imprisonment under 28 U.S.C. § 1495, the court deter-
mined that Mr. Taylor had not put forth the allegations
and proof required by statute, 28 U.S.C. § 2513. Finally,
to the extent Mr. Taylor challenged the validity of his
state court conviction, the court ruled that its jurisdiction
did not extend to review of criminal convictions.
    On appeal, Mr. Tucker raises only the two constitu-
tional claims and the claim of unjust conviction and
imprisonment. 1




    1   In a supplemental memorandum filed in this
court after the completion of briefing, Mr. Taylor chal-
lenged the dismissal of his section 1983 claim, which he
did not raise in his opening or reply brief on appeal.
Apart from Mr. Taylor’s waiver of that issue by failing to
raise it earlier, the trial court was clearly correct in
holding that it lacked jurisdiction to hear the section 1983
claim. Congress has authorized federal district courts to
hear such claims, 28 U.S.C. § 1343(a), but has granted no
such authority to the Court of Federal Claims.
4                                              TAYLOR   v. US



                             II
    The Court of Federal Claims has jurisdiction under
the Tucker Act to hear “any claim against the United
States founded either upon the Constitution, or any Act of
Congress or any regulation of an executive department, or
upon any express or implied contract with the United
States, or for liquidated or unliquidated damages not
sounding in tort.” 28 U.S.C. § 1491(a)(1). “[I]n order to
come within the jurisdictional reach and the waiver of the
Tucker Act, a plaintiff must identify a separate source of
substantive law that creates the right to money damages.”
Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir.
2005).
    The trial court properly concluded that its jurisdiction
does not extend to Mr. Taylor’s constitutional claims.
Neither the double jeopardy clause of the Fifth Amend-
ment nor section 4 of the Fourteenth Amendment man-
dates the payment of money by the government;
therefore, neither claim falls within the waiver of the
Tucker Act. Jones v. Caldera, 159 F.3d 573, 581 (Fed.
Cir. 1998) (double jeopardy clause is not money-
mandating); Harris v. United States, No. 2006-5137, 2007
WL 706856, at *1 (Fed. Cir. 1995) (section 4 of the Four-
teenth Amendment is not money-mandating).
    The court also committed no error in dismissing Mr.
Taylor’s claim of unjust conviction and imprisonment
pursuant to 28 U.S.C. § 1495, which gives the Court of
Federal Claims jurisdiction over a claim “for damages by
any person unjustly convicted of an offense against the
United States and imprisoned.” To begin with, Mr. Taylor
was convicted of an offense against the Commonwealth of
Virginia, not the United States. Moreover, under 28
U.S.C. § 2513(a), any person suing under section 1495
must allege and prove, among other things, that his
conviction was set aside because he was found not guilty
or pardoned based on innocence, and that he did not
TAYLOR   v. US                                            5



commit the charged acts or that the acts did not consti-
tute a criminal offense. In addition, proof of those allega-
tions must be by “a certificate of the court or pardon
wherein such facts [of innocence] are alleged to appear,
and other evidence thereof shall not be received.” 28
U.S.C. § 2513(b). Mr. Taylor did not set forth any of the
necessary allegations, and he did not provide the required
proof in the form of a court certificate or pardon.
    Finally, the trial court accurately stated that any oth-
er form of attack on his conviction would not fall within
the jurisdiction of the Court of Federal Claims. See 28
U.S.C. § 1491; see also Cochrun v. United States, 621 F.
App’x 655, 656 (Fed. Cir. 2015) (“[T]he [Court of Federal
Claims] does not have the jurisdiction to review state
court convictions.”); Jones v. United States, 440 F. App’x
916, 918 (Fed. Cir. 2011) (“[T]he [Court of Federal Claims]
correctly stated that it has no jurisdiction over criminal
matters generally.”).
   We have considered Mr. Taylor’s remaining argu-
ments but find them unpersuasive. 2
                       AFFIRMED
   No costs.



   2    Among these, Mr. Taylor argues repeatedly in his
briefing on appeal that the trial court erred in captioning
this case Taylor v. United States. According to Mr. Tay-
lor, the caption should read Taylor with but not versus
United States, which is the caption he used in his initial
pleading below. Because Mr. Taylor is seeking a judg-
ment against the United States that would be paid by the
United States, the caption used by the Court of Federal
Claims and this court is correct. In any event, the cor-
rectness of the caption has no effect on the merits or the
outcome of Mr. Taylor’s appeal.